 



Exhibit 10.6

January 13, 2004

Dear Mr. Olivié:

     This letter constitutes the entire agreement between American Standard
Companies and you regarding the separation of your employment with the Company.
Please read this letter carefully, then sign the copy of this Agreement and
Release where indicated on the last page and return it to me by February 3,
2004.



  1.   Your employment as an officer of the Company and any of its affiliates of
which you have been an officer or director will terminate on May 1, 2004
(“Termination Date”) and you will remain on the payroll through May 1, 2004 (at
the same Base Salary of $400,000 per annum) even if the Company determines that
you do not have to report to the office throughout this time period. Through the
Termination Date, your Employment Agreement dated March 2, 2001, revised
March 19, 2001 (“Employment Agreement”), shall remain in effect except as
modified hereby.     2.   On or about May 1, 2004, in severance payments, you
shall receive in a lump sum payment of $1,400,000 less statutory deductions
representing an amount equal to two times the sum of your current Base Salary
and your Annual Incentive Plan Target award.     3.   On or about May 1, 2004,
you will also receive an additional lump sum payment of $350,000, less statutory
deductions.     4.   With respect to the Annual Incentive Plan, you will receive
the $300,000 award, which you have previously earned with respect to the 2003
Annual Incentive Plan Year, and which you are entitled to thereunder. You will
also receive a Long-Term Incentive award in the amount of $520,000 under the
Long-Term Incentive Plan, which you have previously earned with respect to the
2001-03 Long-Term Incentive Plan year, and which you are entitled to thereunder.
Payments under the foregoing plans will be made at the same time as payments are
made to other participants under each plan.     5.   On or about May 1, 2004,
you will also be paid a lump sum amount of $208,897, less statutory deductions,
as a special retention award payment in accordance with your Employment
Agreement.

 



--------------------------------------------------------------------------------



 





  6.   In consideration of the receipt of the payments described in Sections 1,
2, 3 and 5, you will surrender any and all rights to those stock options granted
to you under the American Standard Companies Inc Stock Incentive Plan and the
American Standard Companies Inc. 2002 Omnibus Incentive Plan which have not
vested as of January 15, 2004 (the “Options”), and you release the Company from
any and all claims with respect to the Options.     7.   Your accounts in the
Savings Plan of American Standard Inc. and Participating Subsidiary Companies
and in the American-Standard Employee Stock Ownership Plan (the “ESOP”) are
fully vested and your rights and interests therein will be governed by their
respective terms. Contributions to such accounts will cease as of your
Termination Date.     8.   On or about May 1, 2004, you will receive a lump sum
payment equal to your accrued, unused vacation time as of your Termination Date.
    9.   Your medical, accident and life insurance benefits will be continued
through your Termination Date and for two years following your Termination Date,
under the same terms and conditions as though you were actively employed, unless
and until you acquire at least equal alternative coverage.     10.   The Company
will reimburse you for all reasonable bills that you receive and submit for
financial planning, tax return preparation and audit for one year following your
Termination Date, in accordance with the same procedures for such reimbursement
as are now in effect and applicable to executive officers of the Company, up to
an aggregate maximum of $10,000.     11.   The Company shall provide a written
reference letter. All verbal references will be entirely consistent with this
written reference.     12.   Release of Claims Against American Standard Inc. In
exchange for those benefits provided herein to which you would not otherwise be
entitled you hereby waive, release and forever discharge American Standard
Companies Inc., American Standard Inc., its subsidiaries, successors,
predecessors and assigns, its employees, agents, directors, officers and
stockholders, past and present, from any and all claims of any nature whatsoever
you have arising out of or in any way related to your employment and termination
of employment, known or unknown, including, but not limited to, any claims
arising under the Federal Age Discrimination in Employment Act (“ADEA”),
Americans with Disabilities Act (“ADA”), Title VII of the Federal Civil Rights
Act, The Civil Rights Act of 1991, or any other Federal, State or Local Statutes
or Common Law concerning employment, and you agree to bring no action, suit or
other proceedings in connection hereunder. The Company hereby waives, releases
and forever discharges you from any and all claims of any nature whatsoever its
has arising out of or in any way related to your employment or your termination
of

 



--------------------------------------------------------------------------------



 





      employment. This Section and the release hereunder shall not apply to
claims arising under ADEA after your execution of this Agreement and Release.
Except as may be expressly varied herein, any rights to benefits under American
Standard sponsored benefit plans are governed exclusively by the written Plan
documents.     13.   For a period of fifteen months after your Termination Date,
you shall not, directly or indirectly, engage in or have any ownership interest
or financial participation in (other than an ownership interest of not more than
five percent of the outstanding shares of capital stock of any corporation), or
be employed by, or offer services to, the businesses set forth on Schedule I
(“Competitors”), or become involved, affiliated or provide assistance with any
Competitors as an executive, shareholder, director, officer, agent, partner,
member, investor, employee, consultant, independent contractor, joint venturer,
or otherwise (other than an ownership interest of not more than five percent of
the outstanding shares of capital stock of any corporation).     14.   You agree
that for a period of fifteen months following your Termination Date, you shall
not solicit any employee of the Company or its affiliates to terminate his or
her employment.     15.   You shall not disclose to any other employer or person
any trade secrets or any proprietary, confidential or privileged information or
materials pertaining to the Company or its affiliates, including (without
limitation) any information concerning the management, business operations,
financial conditions, capital and credit arrangements or any projections,
forecasts or plans with respect to any of the foregoing (“Confidential
Information”); provided that you have the right to disclose Confidential
Information in response to a governmental inquiry, including a governmental tax
audit or a judicial subpoena. Confidential Information shall not include any
data or information that has been disclosed voluntarily to the public by the
Company, or that has been independently disclosed by others, or that otherwise
enters the public domain at any time through no fault of yours.         The
American Standard Inc. and Subsidiaries Agreement Concerning Inventions and
Proprietary Information, is incorporated by reference as if set forth fully
herein and as such, you continue to be bound by all of its provisions.        
In accordance with reasonable ethical and professional standards, you will
refrain from taking actions or making statements, written or oral, which
disparage or defame the good will or reputation of the Company, its directors,
officers, executives and employees of which could adversely affect the morale of
other employees.         In accordance with reasonable ethical and professional
standards, the Company’s Officers and Directors will refrain from taking actions
or making statements, written or oral, which disparage or defame your
reputation.

 



--------------------------------------------------------------------------------



 





  16.  a) You agree that you will personally provide reasonable assistance and
cooperation to the Company in activities related to the prosecution or defense
of any pending or future lawsuits or claims involving the Company. The Company
agrees to pay all reasonable expenses and other costs related to such assistance
and cooperation.        b) You will promptly notify the Company if you receive
any requests for information regarding the Company from (i) any member of the
press, (ii) in connection with any litigation or claims described in
Section 16(a), or (iii) any third party regarding any Confidential Information.
For a period of fifteen months after your Date of Termination, you will also
notify the Company if you become aware of any material potential claims against
the Company.        c) You will refrain from providing any information related
to any claim or potential litigation against the Company to any non-Company
representative without either the Company’s written permission or being required
to provide information pursuant to legal process.        d) If required by law
to provide sworn testimony regarding any Company-related matter, you will
consult with and have Company-designated legal counsel present for such
testimony.        e) The Company will be responsible for the costs of such
designated counsel and you will bear no cost for same and also be responsible
for any other reasonable costs incurred by you in connection with any
litigation, claim or investigation regarding the Company.        f) You will
confine your testimony to items about which you have knowledge rather than
speculation, unless otherwise directed by legal process.        g) You will
cooperate with the Company’s attorneys to assist their efforts, especially on
matters you have been privy to, holding all privileged attorney-client matters
in strictest confidence.       Nothing in sentences c-g of the above paragraph
is intended to apply to governmental or judicial investigations; provided,
however, the Company will reimburse you for legal expenses if you are compelled
to appear in a government or judicial investigation.     17. Severability;
Entire Agreement; No Oral Modification; No Waivers       Should any of the
provisions of this Agreement and Release be determined to be invalid by a court
of competent jurisdiction, the parties agree that this shall not affect the
enforceability of the other provisions in good faith to effectuate its or their
purpose and to confirm the provision or provisions to law. This Agreement and

 



--------------------------------------------------------------------------------



 





      Release constitutes a single integrated contract expressing the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous oral and written agreements and
discussions with respect to the subject matter hereof. This Agreement and
Release, and all provisions contained in it, shall be binding upon and inure to
the benefit of the parties and their respective heirs, personal representatives,
successors and assigns. This Agreement and Release may be amended or modified
only by an agreement in writing signed by you and the Company and no amendments
or modifications are contemplated at this time. The failure by the Company or
you to declare a breach or otherwise to assert its rights under this Agreement
and Release or American Standard Sponsored benefit plans shall not be construed
as a waiver of any right the Company or your, as applicable, have under this
Agreement and Release or under any Company sponsored benefit plans. Your
obligations under Sections 13 — 16 of this Agreement and Release shall not apply
in the event the Company materially breaches this Agreement and Release or
becomes bankrupt     18.   Acknowledgements and Certifications         You
acknowledge and certify that you:  

  a.   have read and understand all of the terms of this Agreement and Release
and do not rely on any representation or statement, written or oral, not set
forth in the Agreement and Release.     b.   have had a reasonable period of
time to consider this Agreement and Release;     c.   are signing this Agreement
and Release knowingly and voluntarily;     d.   have been advised to consult
with an attorney before signing this Agreement and Release;     e.   have the
right to consider the terms of this Agreement and Release for 21 days and if you
take fewer than 21 days to review this Agreement and Release, you hereby waive
any and all rights to the balance of the 21 day review period; and     f.   have
the right to revoke this Agreement and Release within seven consecutive calendar
days after signing and dating it, by providing written notice of revocation to
J. Paul McGrath, Senior Vice President, General Counsel and Secretary, American
Standard Companies Inc. If you revoke this Agreement and Release during this
seven-day period, it becomes null and void in its entirety. If you do not revoke
this Agreement and Release, after such seven days, it becomes final.  

  19.   If the Company reasonably, non-discriminatorily, non-capriciously and
non-arbitrarily, determines that you have materially violated any of your
material obligations under this Agreement and Release, then the Company will
notify you in

 



--------------------------------------------------------------------------------



 





      writing of this violation and the Company may, at its option, terminate
the Salary and Benefit Continuation and any other benefits hereunder to which
you were not otherwise entitled. Prior to doing so, however, you and the Company
must discuss and attempt to reach an agreement, including granting you a period
of 30 days to cure an alleged violation. In the event that agreement cannot be
reached or you fail to cure the alleged violation during the 30-day period, the
determination of whether you have materially violated your material obligations
under this Agreement and Release, and, in the event it is determined that you
have materially violated your material obligations under this Agreement and
Release, the remedy therefor, shall be settled exclusively through binding
arbitration in accordance with the then applicable rules of the American
Arbitration Association, and judgment upon any award so rendered may be entered
in any court having jurisdiction thereof. Any arbitration shall be conducted in
[Piscataway, New Jersey] or such other location as mutually agreed by the
parties. The arbitration provisions of this section shall be interpreted
according to, and governed by, the Federal Arbitration Act, 9 U.S.C. § 1 et seq.
The prevailing party shall be entitled to recover his legal fees and expenses
incurred in accordance with this Section, or in accordance with applicable law
if it provides for a greater recovery.     20.   The current policy which
provides coverage for current and former Officers and Directors will apply to
you.     21.   Any amounts payable hereunder or benefits to be provided
hereunder shall be payable to your beneficiary in the event of your death prior
to the payments being made or benefits being provided. Medical, accident and
life insurance benefits will be continued for your spouse and dependents after
your death for the period described in Section 9.     22.   Your obligations and
the obligations of the Company as set forth in this Agreement and Release will
survive indefinitely.

[REST OF PAGE INTENTIONALLY BLANK]

          Understood and Agreed:

  Sincerely, By:   /s/ Marc R. Olivié   /s/ Lawrence Costello    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Marc R. Olivié   Lawrence Costello
Senior Vice President, Human Resources Dated:            

--------------------------------------------------------------------------------

              By:            

--------------------------------------------------------------------------------

   

 



--------------------------------------------------------------------------------



 

              Marc R. Olivié

    Dated:            

--------------------------------------------------------------------------------

   

 



--------------------------------------------------------------------------------



 



SCHEDULE I

     The Bathroom and Kitchen Line of Businesses of the following Companies:

          -   Masco   -   Kohler   -   Toto   -   Grohe   -   Roca   -   Sanitec
  -   Jacuzzi   -   Crane

 